Citation Nr: 1816546	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-18 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased initial evaluation for coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, evaluated as 10 percent disabling prior to April 11, 2011 and 60 percent disabling thereafter, (excluding the convalescence period from May 11, 2015 to August 1, 2015).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 2000, with an additional period of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2008 rating decision granted service connection at a 10 percent initial evaluation for coronary artery disease, effective May 24, 2007.  

In May 2011, the RO granted an increased evaluation of 60 percent for the Veteran's service-connected coronary artery disease, effective April 11, 2011.

In October 2017, the RO issued a rating decision which granted a temporary total evaluation of 100 percent for surgical treatment necessitating convalescence, effective from May 11, 2015 through July 31, 2015, with a return to a 60 percent evaluation effective August 1, 2015.  The RO's decision also recharacterized the Veteran's coronary artery disease as coronary artery disease with sick sinus syndrome status post pacemaker placement and scar. 

In January 2018, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of the appeal of the       issue of entitlement to service connection for depression, including secondary to coronary artery disease with sick sinus syndrome status post pacemaker placement and scar.

2.  Prior to April 11, 2011, the Veteran's coronary artery disease with sick sinus syndrome status post pacemaker placement and scar was manifested by a workload of greater than 7 metabolic equivalents (METs), and was without evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.   

3.  Since April 11, 2011, the Veteran's coronary artery disease with sick sinus syndrome status post pacemaker placement and scar has been manifested by a workload of greater than 3 METs, left ventricular dysfunction with an ejection fraction in excess of 30 percent, and without chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for depression, including secondary to coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, prior         to April 11, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.         §§ 4.104, Diagnostic Code 7005 (2017).



3.  The criteria for an evaluation in excess of 60 percent for coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, since April 11, 2011 (excluding the period from May 11, 2015 to August 1, 2015), have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Depression

The Board may dismiss any appeal which fails to allege specific error of fact or law     in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to service connection for depression. Hence, there remains no allegation of error of fact or law for appellate consideration of this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

B.  Increased Evaluation for Coronary Artery Disease with Sick Sinus Syndrome Status Post Pacemaker Placement and Scar

The Veteran is seeking an increased initial evaluation for his service-connected coronary artery disease with sick sinus syndrome status post pacemaker placement and scar.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability     in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned the Veteran's coronary artery disease an initial evaluation of 10 percent effective May 24, 2007, followed by an evaluation of 60 percent effective April 11, 2011 (excluding the period from May 11, 2015 to August 1, 2015), pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  A 10 percent rating is assigned for documented coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned for workload of greater than     5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness,      or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Board has reviewed all the evidence in the record, to include private and VA medical treatment records, multiple VA examinations, and the Veteran's hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   
to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based upon a longitudinal review of the record, the Board concludes that the Veteran's coronary artery disease with sick sinus syndrome status post pacemaker placement and scar does not warrant an evaluation in excess of 10 percent at any point prior to April 11, 2011 and in excess of 60 percent thereafter, exclusive of      the period from May 11, 2015 to August 1, 2015.   

With respect to the period prior to April 11, 2011, a June 2008 VA examination for the heart noted the Veteran's history of having an angioplasty with placement of two stents in October 2006, followed by a pacemaker having been implanted in January 2007.  The report noted that he was taking aspirin for his coronary artery disease, as well as Plavix, Lisinopril and Hydrochlorothiazide.  The examination report listed a diagnosis of coronary artery disease status post angioplasty with stent placement and sinus bradycardia requiring placement of a pacemaker.  The examiner also noted that ordinary physical activity did not cause undue fatigue, dyspnea or angina pain, and that the Veteran's functional capacity was none to mildly impaired at 10 METs.

During this period, the record shows that the Veteran required the use of the medication on a continuous basis for his coronary artery disease.  The record     does not establish that there was a workload of 7 METs or less, or evidence              of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or         X-ray.  In sum, the preponderance of the evidence is against a rating in excess 
of 10 percent prior to April 11, 2011. 

Turning to the period from April 11, 2011 (exclusive of the period from May 11, 2015 to August 1, 2015), the Board concludes that the Veteran's coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, has   not warranted an evaluation in excess of 60 percent.  

During this time frame, there is no indication of congestive heart failure, or left ventricular dysfunction with an ejection fracture of less than 30 percent, or a workload of 3 METs or less.  

VA examinations of the heart conducted in April 2011, July 2014 and January 2017, all concluded that the Veteran did not have chronic congestive heart failure. VA examinations in April 2011 and July 2014, using interview-based METS testing concluded that the Veteran's workload that results in dyspnea, fatigue, angina, dizziness, or syncope was greater than 3 METs but not greater than 5 METs.          The most recent VA examination, performed in January 2017, using interview-   based METs testing due to the Veteran's neurological issues affecting his balance, concluded that a METs level of 5 but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope. The report noted that the Veteran remains active and exercises for an hour three times a week, and that his exercise regiment includes walking on a treadmill for an hour and physical exercises.   

A November 2012 coronary artery angiogram noted mild irregularities, with          no significant stenosis, and a left ventricular ejection fraction of 55 percent. An October 2013 echocardiogram noted that his left ventricular ejection fraction was 55 to 60 percent. A June 2015 private cardiologist report noted that the Veteran had coronary artery disease, mild, nonobstructive, with a normal left ventricular ejection fraction of 55 percent.  A December 2015 report from his private cardiologist noted that testing, including an echocardiogram, EKG and lexiscan nuclear stress test, revealed findings of a normal left ventricular chamber size and systolic function, left ventricular ejection fraction estimated at 55 to 60 percent, mildly increased     left ventricular wall thickness, and normal left ventricular diastolic function, and mild atrial enlargement.  A February 2017 lexiscan nuclear stress test revealed a resting ejection fraction of 45 percent and a stress ejection fraction of 52 percent.    A November 2017 pacemaker follow up examination noted a left ventricular ejection fraction of 50 percent, and abnormal left ventricular diastolic function.  Finally, the Veteran's cardiologist submitted a heart condition disability questionnaire in January 2018 which noted that a September 2016 coronary
artery angiogram revealed a left ventricular ejection fraction of 55 percent. In sum, the preponderance of the evidence is against a rating in excess of 60 percent from April 11, 2011.

The Board has considered the Veteran's lay assertions as to the severity of his coronary artery disease with sick sinus syndrome status post pacemaker placement and scar.  However, the Board concludes that the medical findings during treatment and on examination are of greater probative value in determining the severity of his heart disability than his lay assertions.

The Board has also considered whether a separate rating is warranted for the Veteran's scar.  However, VA examinations in July 2014 and January 2017 have indicated the scar is not tender, painful, or unstable. Moreover, the scar was noted as 6.5 cm by .25 cm. on the January 2017 VA examination. Thus, scar is not shown to be superficial and 929 sq. cm. in area, nor deep and nonlinear in an area of at least 39 sq. cm.  Accordingly, a separate compensable rating for the scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The issue of entitlement to service connection for depression is dismissed.

An initial evaluation in excess of 10 percent for coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, prior to April 11, 2011, is denied.

An evaluation in excess of 60 percent for coronary artery disease with sick sinus syndrome status post pacemaker placement and scar, since April 11, 2011 (exclusive of the period from May 11, 2015 to August 1, 2015), is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


